Citation Nr: 1446189	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.  

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from April 1977 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Wichita, Kansas.  

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in June 2011 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Veteran testified at a hearing before a Veterans Law Judge in June 2011.  However, the judge that presided over the hearing is no longer with the Board.  In March 2014, the Veteran was sent a letter asking whether he wanted to appear before a current member of the Board before a decision was made on his appeal.  In an April 2014 response, the Veteran requested that he be scheduled for a videoconference hearing before a current member of the Board.  A review of the record shows that the Veteran has not been provided the requested hearing.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

